Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the specification has been overcome by the amendments to independent claim 1, by removing the term “complete”.
Claim Rejections - 35 USC § 112
The 112 rejection has been overcome by the amendments to independent claim 1 by removing the term “complete”.
Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered and are persuasive. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
The primary reason for allowance is the inclusion of the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity to determine if the available capacity of the storage tank is one of greater than and equal to the transfer volume of fluid from the collection vessel”.  The closest prior arts are Hotine (USPN 4244385), West (USPN 4474204), Satou et al. (US PGPub 20030000279 A1), Hardin (US PGPub 20150144336 A1), Masaoka et al. (USPN 6299600 B1), Wiersma 
The prior art Hotine discloses a transfer vessel and a collection vessel, but does not disclose the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity to determine if the available capacity of the storage tank is one of greater than and equal to the transfer volume of fluid from the collection vessel”.  
The prior art West discloses a tank level monitor that communicates and actuates a pump, but does not disclose the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity to determine if the available capacity of the storage tank is one of greater than and equal to the transfer volume of fluid from the collection vessel”.  
The prior art Satou et al. discloses a servo motor that drives a hydraulic cylinder, but does not disclose any other claimed features.  
The prior art Hardin discloses wireless communication, but does not disclose the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity to determine if the available capacity of the storage tank is one of greater than and equal to the transfer volume of fluid from the collection vessel”.  
The prior art Masaoka et al. discloses the controller is configured to calculate a transfer period based at least in part on a maximum flow rate of the pump, and the controller is further configured to activate pump for the transfer period in order to achieve the desired flow rate ate all times, but does not disclose the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity 
The prior art Wiersma discloses a waste oil as system, but does not disclose the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity to determine if the available capacity of the storage tank is one of greater than and equal to the transfer volume of fluid from the collection vessel”.  
The prior art Lange discloses a transfer vessel and a collection vessel, but does not disclose the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity to determine if the available capacity of the storage tank is one of greater than and equal to the transfer volume of fluid from the collection vessel”.  
The prior art McLoughlin et al. discloses a tank level monitor mounted on the storage tank, but does not disclose the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity to determine if the available capacity of the storage tank is one of greater than and equal to the transfer volume of fluid from the collection vessel”.  
None of the prior arts teach the limitation to “compare a transfer volume of fluid from the collection vessel to the available capacity to determine if the available capacity of the storage tank is one of greater than and equal to the transfer volume of fluid from the collection vessel” as it relates to the manner in which the waste oil is transferred, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 14:
The primary reason for allowance is the inclusion of the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  The closest prior arts are Hotine (USPN 4244385), West (USPN 4474204), Satou et al. (US PGPub 20030000279 A1), Hardin (US PGPub 20150144336 A1), Masaoka et al. (USPN 6299600 B1), Wiersma (US PGPub 20150261227 A1), Lange (US PGPub 20020139438 A1) and McLoughlin et al. (20130105182 A1).  
The prior art Hotine discloses a transfer vessel and a collection vessel, but does not disclose the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art West discloses a tank level monitor that communicates and actuates a pump, but does not disclose the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art Satou et al. discloses a servo motor that drives a hydraulic cylinder, but does not disclose any other claimed features.  
The prior art Hardin discloses wireless communication, but does not disclose the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art Masaoka et al. discloses the controller is configured to calculate a transfer period based at least in part on a maximum flow rate of the pump, and the controller is further configured to activate pump for the transfer period in order to achieve the desired flow rate ate all times, but does not disclose the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art Wiersma discloses a waste oil as system, but does not disclose the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art Lange discloses a transfer vessel and a collection vessel, but does not disclose the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art McLoughlin et al. discloses a tank level monitor mounted on the storage tank, but does not disclose the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
None of the prior arts teach the limitation “comparing, by the system controller, the available space to the transfer volume; and authorizing, by the system controller, the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume” as it relates to the manner in which the waste oil is transferred, which is independent claim 14.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 19:
The primary reason for allowance is the inclusion of the limitation “to compare the available volume to the transfer volume from the collection vessel, and to authorize or deny the transfer based on the comparison of the available volume and the transfer volume”.  The closest prior arts are Hotine (USPN 4244385), West (USPN 4474204), Satou et al. (US PGPub 20030000279 A1), Hardin (US PGPub 20150144336 A1), Masaoka et al. (USPN 6299600 B1), Wiersma (US PGPub 20150261227 A1), Lange (US PGPub 20020139438 A1) and McLoughlin et al. (20130105182 A1).  
The prior art Hotine discloses a transfer vessel and a collection vessel, but does not disclose the limitation “to compare the available volume to the transfer volume from 
The prior art West discloses a tank level monitor that communicates and actuates a pump, but does not disclose the limitation “to compare the available volume to the transfer volume from the collection vessel, and to authorize or deny the transfer based on the comparison of the available volume and the transfer volume”.  
The prior art Satou et al. discloses a servo motor that drives a hydraulic cylinder, but does not disclose any other claimed features.  
The prior art Hardin discloses wireless communication, but does not disclose the limitation “to compare the available volume to the transfer volume from the collection vessel, and to authorize or deny the transfer based on the comparison of the available volume and the transfer volume”.  
The prior art Masaoka et al. discloses the controller is configured to calculate a transfer period based at least in part on a maximum flow rate of the pump, and the controller is further configured to activate pump for the transfer period in order to achieve the desired flow rate ate all times, but does not disclose the limitation “to compare the available volume to the transfer volume from the collection vessel, and to authorize or deny the transfer based on the comparison of the available volume and the transfer volume”.  
The prior art Wiersma discloses a waste oil as system, but does not disclose the limitation “to compare the available volume to the transfer volume from the collection vessel, and to authorize or deny the transfer based on the comparison of the available volume and the transfer volume”.  
The prior art Lange discloses a transfer vessel and a collection vessel, but does not disclose the limitation “to compare the available volume to the transfer volume from the collection vessel, and to authorize or deny the transfer based on the comparison of the available volume and the transfer volume”.  
The prior art McLoughlin et al. discloses a tank level monitor mounted on the storage tank, but does not disclose the limitation “to compare the available volume to the transfer volume from the collection vessel, and to authorize or deny the transfer based on the comparison of the available volume and the transfer volume”.  
None of the prior arts teach the limitation “to compare the available volume to the transfer volume from the collection vessel, and to authorize or deny the transfer based on the comparison of the available volume and the transfer volume” as it relates to the manner in which the waste oil is transferred, which is independent claim 19.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 20:
The primary reason for allowance is the inclusion of the limitation to “authorize the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  The closest prior arts are Hotine (USPN 4244385), West (USPN 4474204), Satou et al. (US PGPub 20030000279 A1), Hardin (US PGPub 20150144336 A1), Masaoka et al. (USPN 6299600 B1), Wiersma (US PGPub 20150261227 A1), Lange (US PGPub 20020139438 A1) and McLoughlin et al. (20130105182 A1).  
The prior art Hotine discloses a transfer vessel and a collection vessel, but does not disclose the limitation to “authorize the waste oil transfer based on the comparison 
The prior art West discloses a tank level monitor that communicates and actuates a pump, but does not disclose the limitation to “authorize the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art Satou et al. discloses a servo motor that drives a hydraulic cylinder, but does not disclose any other claimed features.  
The prior art Hardin discloses wireless communication, but does not disclose the limitation to “authorize the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art Masaoka et al. discloses the controller is configured to calculate a transfer period based at least in part on a maximum flow rate of the pump, and the controller is further configured to activate pump for the transfer period in order to achieve the desired flow rate ate all times, but does not disclose the limitation to “authorize the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art Wiersma discloses a waste oil as system, but does not disclose the limitation to “authorize the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art Lange discloses a transfer vessel and a collection vessel, but does not disclose the limitation to “authorize the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
The prior art McLoughlin et al. discloses a tank level monitor mounted on the storage tank, but does not disclose the limitation to “authorize the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume”.  
None of the prior arts teach the limitation to “authorize the waste oil transfer based on the comparison of the available space and the transfer volume indicating that the available space is greater than or equal to the transfer volume” as it relates to the manner in which the waste oil is transferred, which is independent claim 20.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753